Citation Nr: 1411244	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a videoconference hearing in November 2011.  A transcript is of record.


FINDING OF FACT

Since his separation from service, the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim.

II. Law and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2013).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

When the claim is in equipoise, the reasonable doubt rule is for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

III. Analysis

In this case, the Veteran claims that his back disability and PTSD have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since March 2007, after his discharge from active duty.  The Veteran formerly worked as a US Army communications specialist.  

The Veteran's current service-connected disabilities include the following:  PTSD, rated as 50 percent disabling; lumbar spine degenerative disc disorder (DDD), rated as 20 percent disabling; obstructive sleep apnea, rated as 50 percent disabling, pseudofolliculitis barbae, rated as 30 percent disabling; right knee disability, rated as 10 percent disabling; right ankle disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right carpal tunnel syndrome, rated as 10 percent disabling; pes planus, rated as noncompensable; hypertension, rated as noncompensable; hemorrhoids, rated as noncompensable; and kidney stones, rated as noncompensable.  His combined disability rating is 90 percent.  

In considering the severity of the PTSD, the Board has considered Global Assessment of Functioning (GAF) scores that clinicians have assigned.  GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A March 2007 VA treatment provider diagnosed PTSD for the Veteran's symptoms of nightmares, depression, startle response, hypervigilance, anxiety, and anger.  

During a July 2007 PTSD assessment, the Veteran reported sadness, discouragement about the future, failure, loss of interest in previously enjoyed activities, guilt and feelings of being punished, more frequent crying, disappointment in himself, self-criticism, agitation, indecisiveness, worthlessness, fatigue and loss of energy, insomnia, irritability, decreased appetite, concentration problems, passive suicidal ideation, nightmares, weekly flashbacks that disrupt his activities significantly, and abuse of alcohol.  On Mental Status Examination, the examiner noted avoidance, hyperarousal, and hypervigilance.  The examiner opined that the Veteran's PTSD symptoms cause moderate distress and significant social and functional impairment.  His GAF score was 45  

A December 2007 treatment record notes that the Veteran is easily irritable to the extent that he remains at home except for vitally essential trips or to visit family.  He stated that he was unable to work due to irritability and his fear that he would go off on someone and it would be "that much harder to find another job in the future."

A January 2008 treatment provider assigned a GAF of 58, and opined that moderate social interpersonal difficulty is present due to the combined effects of his PTSD and his chronic pain.

On VA PTSD examination in February 2008, the Veteran complained of poor sleep, nightmares, anxiety, and tension.  He stated he doesn't socialize, gets nervous being around people and gets irritated and easily frustrated.  The examiner assigned a GAF of 60 and noted that the Veteran can get along with the public, co-workers, and supervisors, learn new procedures and follow complex instructions, and that he has a little bit of problems with work stress, anxiety, and depression.

At the Veteran's second VA PTSD examination in May 2008, he reported panic attacks 1 to 2 times per month, and that he would have significant difficulty in returning to work because of his increasing psychiatric difficulties.  His GAF was 50.  The examiner anticipated that, if the Veteran were not totally unemployable, he would at least show significant reduction in reliability.  He further opined that the Veteran might be employable if he were in a relatively isolated job of minimal contact with others and no more than moderate job stresses.

On VA spine examination in May 2008, the Veteran complained of a constant ache in his low back with flare-ups lasting 3 to 4 days every 3 to 4 weeks.  He stated that during his flare-ups, he was homebound.  The examiner stated that his low back disability had significant effects on his usual occupation; he was capable of sedentary work but incapable of work as a soldier in communications.

A May 2008 statement from the Veteran's sister stated that if someone said the wrong thing, the Veteran flew off the handle.  He did not socialize much; could follow written and spoken instructions; got along okay with authority as long as he did not feel intimidated or threatened; did not handle stress well at times; did not handle changes in routine well; and was very short-tempered.

In August 2008, the Veteran's treating psychiatrist opined that the Veteran's PTSD, as well as his sleep apnea, obesity, low back pain, and high blood pressure, significantly interfered with the patient's capacity for full time work.  He assigned a GAF score of 40.

In April 2009, the Veteran was awarded disability benefits by the SSA, which found that the Veteran had not engaged in substantial gainful activity since February 2007 on account of his PTSD.

During a November 2011 videoconference hearing with the Board, the Veteran testified that he did not get a lot of sleep, had nightmares, was easily irritable, did not like to interact with others (including family members), did not have hobbies, tried to seclude himself, and did not like to go out.

The Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving any reasonable doubt in favor of the Veteran, TDIU is granted.

The evidence suggests that the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in work.  The record shows that he is currently unemployed and has been unemployed since discharge from the service.  The record also shows that several of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis.

In coming to this conclusion, the Board acknowledges the February 2008 VA examiner's opinion that the Veteran's PTSD does not render him unemployable; however, the examiner did not consider the Veteran's additional service-connected disabilities.  Moreover, the record contains multiple opinions from VA and private treatment providers (see the July 2007, May 2008, and August 2008 opinions) that conclude that the Veteran's PTSD (and other service-connected disabilities) renders him substantially unable to find or maintain gainful employment.  Therefore, the Board finds the February 2008 opinion to be of less probative value.  

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met.  38 C.F.R. § 4.16.


ORDER

TDIU is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


